DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,5-8 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (applicant admitted prior art, see background of invention) in view of Penn (US20190071164).
With respect to claim 1 AAPA discloses a method for manufacturing a sound absorption structure comprising a cellular panel, a porous layer on the first face of the cellular panel, a reflective layer positioned on a second face of the cellular panel and a plurality of acoustic elements positioned in the cellular panel, each acoustic element comprising a first chamber that has a first mouth closed by the porous layer so that it forms a first cavity, a second chamber in which the first chamber is positioned, closed so that it forms a second cavity, and at least one acoustic orifice passing through the first chamber, the method comprising the steps of:
Producing, for each acoustic element, a recess in the cellular panel that opens out onto the first and second faces of the cellular panel,
Inserting the acoustic elements into their recesses,
Laying an anchoring means (gluing),
Putting in place the porous layer and the reflective layer and curing ort polymerization at a pressure allowing the porous layer and the reflective layer to connect to the cellular panel.
AAPA does not disclose as first curing at a first pressure prior to placing the porous layer and the reflective layer and then a second curing at a second pressure.
Penn discloses (figure 5) the process of curing under heat and pressure a laminate structure before adding layers and curing a second time under heat and pressure the final construct.
It would have been obvious to one of ordinary skill in the art to combine the multiple cure steps of Penn with the method of AAPA to allow for the selection of distinct adhesives which will allow for the best bond strength between the respective elements (para 0019 of Penn). 
With respect to claim 5 AAPA as modified further discloses wherein for each acoustic element a connecting system which can be activated during the first curing (see Penn) or polymerization step is positioned between the acoustic element and at least one of the cellular panel or the anchoring layer. 
With respect to claim 6 AAPA as modified by Penn further discloses the use of intumescent elements and adhesive films (see Penn) it would have been an obvious matter to select an adhesive film that had both of these characteristics so as to prevent leaks in the cavity  at the connection.
With respect to claim 7 AAPA as modified by Penn further discloses wherein the porous layer is polymerized in advance before being rigidly connected to the cellular panel (see figure 5) and wherein an adhesive film (Penn para 0032) is inserted between the porous layer and the cellular panel before the second curing or polymerization step.  
With respect to claim 8 AAPA as modified by Penn (see para 0035 the adhesive does not cover the cavity but due to the cutting of the honeycomb wall instead is spread down the wall thereof and thus leaves the open free of the film) further discloses wherein the adhesive film is configured so that the adhesive film does not cover the acoustic elements.
2. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (applicant admitted prior art, see background of invention) in view of Penn (US20190071164) as applied to claim1 above, and further in view of Thorn (US6376396).
With respect to claim 2 AAPA as modified by Penn discloses the invention as claimed except expressly wherein the first pressure is lower than the second pressure.
As it regards the application of different pressures and thus different compaction, it is known from at least the teachings of Thorn (abstract) to apply different compactions and pressings to acoustic elements. This allows for the desired alteration of their acoustic properties in a known manner.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Thorn to use different compaction and pressing means along with the teachings of Penn to provide distinct adhesives which would have distinct properties to the laminate panel of AAPA. This would allow for the selection and control of any and all of the properties of the panel by nature of the process of forming it under pressure (see Thorn).
With respect to claim 3 as it regards the selection of the specific claimed values it would have been an obvious smatter to select nay appropriate amounts for the respective pressures based upon the adhesives used and the desired properties of the adhesives. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 4 AAPA as modified further discloses wherein each acoustic element has a cylindrical side wall (see the parallel walls of Penn and the circular cross section of the inserts of AAPA) and wherein the first face of the cellular panel is pressed against a surface of a fixture during a step of inserting the acoustic elements up to the first curing or polymerization step. The acoustic elements being inserted into their recesses from the second face of the cellular panel (the insertion is done against a jig as shown by figure 5 of Penn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brossard (US20200342843) discloses a method for manufacturing an acoustic structure; Lu (US20180082669) discloses a sound attenuating laminate; Ichihashi (US20150041247) discloses a sound wave guide for acoustic structures;  KR20140082226 discloses an acoustic insulator and method of manufacture; Richter (US20130186707) discloses an acoustic structure; Hethcock (US20120321835) discloses a method of manufacturing a stiffened core structure; Olson (US20070151800) discloses a porous membrane; and Wirt (US3734234) discloses a sound absorption structure.

 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837